Citation Nr: 0425922	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss from February 2, 1999 to 
August 17, 2001 and to an evaluation in excess of 30 percent 
thereafter, to include entitlement to a higher rating on an 
extraschedular basis.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to April 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a an August 1999 rating decision of the RO in 
Chicago, Illinois, which denied the veteran's claim for an 
increased (compensable) rating for his service-connected 
bilateral hearing loss.  The Board notes that the veteran's 
file was subsequently transferred to the St. Petersburg RO.  

By October 2001 rating decision, the RO increased the 
evaluation assigned for the veteran's service-connected 
bilateral hearing loss to 30 percent, effective on August 18, 
2001.  

The Board notes that although each increase represents a 
grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.  

In January 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge at the RO.  

In June 2003, the Board remanded the case to the RO for 
additional development of the record.  

In his March 2000 Notice of Disagreement, the veteran 
indicated that he suffered from anxiety secondary to his 
service-connected bilateral hearing loss.  As the issue of 
service connection for anxiety claimed as secondary to 
service-connected bilateral hearing loss has not been 
procedurally developed, the Board is referring it to the RO 
for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  



FINDINGS OF FACT

1.  Between February 2, 1999 and August 17, 2001, the 
service-connected hearing disability was shown to have been 
manifested by no more than level I hearing impairment in the 
left ear and level IX hearing impairment in the right ear.  

2.  Beginning on August 18, 2001, the veteran's service-
connected hearing disability was first shown to have been 
manifested by no more than level IV hearing impairment in the 
left ear and level XI hearing impairment in the right ear.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for the service-connected bilateral hearing 
loss from February 2, 1999 to August 17, 2001 are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85 including Diagnostic Code 6100 (1998, 2003).  

2.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected bilateral 
hearing loss beginning on August 18, 1998 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
Diagnostic Code 6100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless for the reasons 
specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issue on appeal.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by April 2000 Statement of the Case, Supplemental 
Statements of the Case dated in May 2001, May 2002, June 
2003, January 2004, and April 2004, and October 2003 letter, 
he and his representative have been notified of the evidence 
needed to establish the benefit sought, and he has been 
advised via the October 2003 letter and final three 
supplemental statements of the case regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran and his representative essentially contend that a 
compensable disability rating for service-connected bilateral 
hearing loss is warranted from February 2, 1999, and that a 
rating higher than 30 percent is warranted from August 18, 
2001; to include on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b) (2003).  

By January 1973 rating decision, service connection for 
bilateral high frequency hearing loss was granted.  A 
noncompensable (no percent) evaluation was assigned.  

A March 1997 private audiologic examination report reflected 
right ear speech discrimination of 24 percent and left ear 
speech discrimination of 92 percent.  Furthermore, right ear 
hearing loss was severe to profound and left ear hearing loss 
was normal to moderate.  The veteran submitted this document 
in January 2003.  

On February 2, 1999, the veteran filed a claim for an 
increased rating for the service-connected bilateral hearing 
loss.  On his application, he indicated that he was 
completely deaf in the right ear and that his hearing loss 
affected his employment.  

On May 1999 VA audiologic examination, pure tone thresholds 
were as follows:




HERTZ



1000
2000
3000
4000
Averag
e
RIGHT
40
80
100
100
80
LEFT
10
45
50
60
41

Word recognition ability according to results obtained using 
the Maryland CNC Test was 50 percent in the right ear and 96 
percent in the left ear.  

The examiner diagnosed mild sensorineural hearing loss in the 
right ear through 1000 Hz, severe sensorineural hearing loss 
from 1500 through 2000 Hz, and profound sensorineural right 
ear hearing loss was present from 3000 Hz through 8000 Hz.  

With respect to the left ear, the examination diagnosed 
normal hearing through 1500 Hz, moderate hearing loss from 
2000 to 3000 Hz, and moderately severe sensorineural hearing 
loss was present at 4000 Hz.  

By August 1999 rating decision, the RO denied an increased 
rating for bilateral hearing loss.  

In his April 2000 Notice of Disagreement, the veteran 
asserted that his "profound hearing loss" affected his 
ability to perform his work-related duties.  

In July 2000, the veteran testified at a hearing at the RO.  
He indicated that he was completely deaf in the right ear.  
He stated that he could no longer work because his occupation 
entailed attending auctions and he could no longer hear what 
was said.  He indicated that hearing aids did not provide 
relief and that he had to listen with his left ear because he 
could not hear anything from the right ear.  With two or more 
people speaking simultaneously, he could not hear anything.  

On August 18, 2001 VA audiologic examination, pure tone 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
115
120
120
111
LEFT
45
65
65
65
60

Word recognition ability according to results obtained using 
the Maryland CNC Test was no percent in the right ear and 76 
percent in the left ear.  

The examiner indicated that the veteran suffered severe to 
profound sensorineural hearing loss in the right ear and mild 
to moderately severe hearing loss in the left ear.  There 
were no signs of middle ear pathology.  

By October 2001 rating decision, the RO assigned a 30 percent 
evaluation for the veteran's bilateral hearing loss effective 
on August 18, 2001, the date of examination.  

At the hearing held before the undersigned Veterans Law Judge 
in January 2003, the veteran testified that he worked as an 
automobile wholesaler, a job that required attending 
auctions.  He stated that, due to his hearing loss, he could 
no longer understand what the auctioneers were saying.  

His hearing loss, according to him, caused him to make 
mistakes because he failed to understand the auctioneers.  He 
left the automobile wholesale industry in 1998 due to an 
inability to attend auctions.  He stated, however, that he 
was currently employed as a computer software salesman.  His 
current position, he said, was related to the automobile 
industry as he was selling automobile-related software.  

The veteran indicated that he was able to deal with customers 
over the phone but that it was becoming increasingly 
difficult.  He asserted that he had a left ear hearing aid 
and that hearing aids were ineffective when using the 
telephone due to feedback.  

The veteran testified that for 19 years he attended auctions 
before he switched professions.  He stated that he could not 
work as a car salesman because he would not be able to 
communicate with customers.  Upon questioning, he denied 
contacting VA vocational rehabilitation services.  The 
veteran furthermore stated that he had been completely deaf 
in the right ear since 1999.  

The hearing transcript contains a reference to a 
videocassette which upon review contains a scene from a car 
auction.  

On November 2003 VA medical examination, pure tone thresholds 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
105
120
120
106
LEFT
40
65
70
65
60

Word recognition ability according to results obtained using 
the Maryland CNC Test was no percent in the right ear and 88 
percent in the left ear.  The examiner suggested that the 
veteran schedule a hearing aid evaluation to address his 
complaints regarding using amplification in the left ear.


Increased Ratings 

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The section of the Rating Schedule pertaining to the 
evaluation of hearing loss was revised effective June 10, 
1999.  Schedule for Rating Disabilities; Diseases of the Ear 
and Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified 
at 38 C.F.R. § 4.85-4.87).  

The former version of the rating schedule indicated that 
evaluations of bilateral defective hearing ranged from non- 
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).  

The revised rating schedule also establishes 11 auditory 
hearing acuity levels based on average pure tone thresholds 
and speech discrimination that are essentially identical to 
the rating schedule in effect prior to June 1999.  In 
addition, however, the revised rating schedule provides that 
when the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, 4000 Hertz is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
table VI or table VI(a), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. §§ 4.85, 4.86.  

Beginning on August 18, 2001, the veteran's service-connected 
bilateral hearing loss has been rated 30 percent disabling by 
the RO under the provisions of Diagnostic Code 6100.  
Pursuant to this Diagnostic Code, the left ear hearing loss, 
consisting of speech recognition of 76 percent and an average 
pure tone threshold of 60 decibels, translates to a level on 
IV.  See 38 C.F.R. § 4.85, Table VI.  

Similarly, the veteran's right ear hearing loss consisted of 
no percent speech recognition and an average pure tone 
threshold of 111 decibels.  Thus, right ear hearing loss is a 
level XI under the regulations.  Id.  

Applying those two numerical designations to the appropriate 
table yields a result of a 30 percent disability.  38 C.F.R. 
§ 4.85, Table VII.  

Applying the same method to the results obtained on November 
2003 VA audiologic examination reveals left ear hearing loss 
at level IV (speech recognition of 88 percent and an average 
pure tone threshold of 60 decibels) and right ear hearing 
loss of level XI (speech recognition of no percent and an 
average pure tone threshold of 106 decibels).  38 C.F.R. 
§ 4.85, Table VI.  Level IV and level XI hearing loss would 
entitle the veteran to a disability evaluation of 30 percent.  
38 C.F.R. § 4.85, Table VII.  

Pursuant to the foregoing analysis, the service-connected 
bilateral hearing loss warrants no more than a 30 percent 
evaluation after August 18, 2001.  

The Board notes that, although the veteran's right ear 
hearing loss meets the criteria for evaluation under 
38 C.F.R. § 4.85, Table VIa, he would not fare better under 
that standard of measurement.  38 C.F.R. § 4.86.  

The veteran contends that he is entitled to an evaluation in 
excess of no percent beginning February 2, 1999, the date of 
claim.  Shortly after having received the veteran's claim, 
the RO scheduled a VA audiologic examination.  Pursuant to 
the May 1999 VA audiologic examination results, right ear 
hearing loss was at level IX (speech recognition of 50 
percent and average pure tone threshold of 80 decibels).  
38 C.F.R. § 4.85, Table VI (1998, 2003).  Left ear hearing 
loss was at level I (speech recognition of 96 percent and an 
average pure tone threshold of 42 decibels).  Id.  

That extent of hearing loss entitles him to a noncompensable 
evaluation from February 2, 1999, the date of claim, and 
August 18, 2001, the first date upon which increase 
disability is shown.  38 C.F.R. § 4.85, Table VII (1998, 
2003).  

The Board notes that analysis under the new and revised 
regulations is applicable for the period between February 2, 
1999, the date of claim, and June 10, the effective date of 
the revised regulations.  See VAOPGCPREC 3-00.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The 
veteran has reported having had to change careers when his 
bilateral hearing loss prevented him form participating in 
auctions.  As the percentage ratings were establish in effort 
to rate average impairment in earning capacity in civil 
occupations, the veteran has not presented a basis for 
finding that the application of these rating standards would 
be impractical.  

The veteran is shown to have managed to retain employment as 
a computer software salesman in the same industry.  The 
veteran stated that working is sales was difficult as he 
could not hear customers.  He has made no showing, however, 
that he was unable to obtain employment in a career that did 
not involve sales or one where extensive conversation was not 
required such.  He has not pursued VA vocational 
rehabilitation or shown that his present skills are not 
transferable to another form of employment; thus, he has not 
demonstrated that he could not pursue alternative forms of 
employment.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Board acknowledges the private medical record pertaining 
to an audiologic examination performed in March 1997.  
However, the results reflected on that test are not readily 
relatable in terms of the regulatory criteria established for 
the purpose of evaluating the extent of service-connected 
hearing disability.  Thus, even if these findings did suggest 
increased hearing problems, the Board must rely on the 
examinations performed by VA in arriving at the level of 
compensation payable for the service-connected disability.  



ORDER

An increased compensable rating for the service-connected 
bilateral hearing loss from February 2, 1999 through August 
17, 2001 is denied.  

An increased rating in excess of 30 percent for the service-
connected bilateral hearing loss beginning on August 18, 2001 
is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



